Marian F. Penix, Judge, dissenting. I disagree with the majority. It is not within our authority to reduce the sentence. In Osborne v. State, 237 Ark. 5, 371 S.W. 2d 518 (1963) the Supreme Court holds: If testimony supports conviction for offense in question and if the sentence is within the limits set by the legislature, we are not at liberty to reduce even though we may think it to be unduly harsh. In a supplemental opinion on Rehearing the Court holds: When the erroneous ruling has nothing to do with the issue of guilt or innocence and relates only to punishment, it may be corrected by reducing the sentence to minimum provided by law. In 1971 the legislature enacted Ark. Stat. Ann. § 43-2725.2 which empowered the Court to reduce a sentence if the court deemed it excessive. This act was held to be unconstitutional in 1974 in Hooper v. State, 257 Ark. 103, 514 S.W. 2d 394 (1974) where it was determined: The right to exercise clemency is, however, vested not in the courts but in the chief executive ... If the testimony supports the conviction for the offense in question and if the sentence is within the limits set by the legislature, we are not at liberty to reduce it even though we may think it to be unduly harsh. Then in Collins v. State, 261 Ark. 195, 548 S.W. 2d 106 (1977), cert. denied 434 U.S. 878, Justice Hickman dissents: If this language were not enough, it was made perfectly clear in the Hooper case that this court would not reduce a sentence because it was excessive, or was based on passion and prejudice ... I believe the decisions of this court in the Osborne and Hooper cases were wrong and should be overruled. It is not a matter of clemency to correct an injustice; it is simply the law at work. The Collins case prohibits our reducing Philmon’s sentence. Again in Stout v. State, 263 Ark. 355, 565 S.W. 2d 23 (1978) Justice Hickman concurs with the majority in refusing to reduce the sentence, but states: The majority uses our decision in Collins v. State, (supra) as authority that we retain the power to reduce an excessive sentence caused by passion or prejudice. It may, be( that we retain the power but I know of no instance where we have exercised it. We have reduced sentences only because of some legal error. The legal errors referred to in these cases pertain to the sentence itself i.e. where the sentence imposed is greater than the provision under which the criminal charge is brought, or where a legal error has resulted in a misinterpretation óf a statutory punishment. In the case of Rogers v. State, 260 Ark. 233, 538 S.W. 2d 300 (1976) the error was the admission of a prior conviction which made the defendant a habitual offender. One of his previous convictions was as a juvenile and therefore could not be considered. This legal error led to an excessive sentence which was subsequently reduced. In the instant case we have no evidence the jury verdict and sentence resulted from prejudice and passion. Nor was there an erroneous instruction as to the potential sentence or an erroneous sentence imposed. The sentence was within statutory limits. I agree with my colleagues there was error committed in the trial court. I do not find these to be harmless. We can only conjecture as to what affected the jury’s deliberation and consideration. There is no way appellate court judges, limited to the record, can determine those factors which influenced the jury’s determination of guilt and those which determined the punishment. To insure this defendant genuine due process, this court should reverse and remand for a new trial. Therefore, I respectfully dissent.